ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_04_FR.txt. 626

DECLARATION DE M. KOOIJMANS
{Traduction ]

Les Philippines doivent non seulement montrer de quelle manière leur intérêt
d'ordre juridique peut être en cause, mais également préciser la nature et l'ori-
gine de celui-ci — Réticence à traiter de questions pourtant pertinentes pour
déterminer la plausibilité de lu prétention — L'existence d'un intérêt d'ordre
juridique n'a pas été suffisamment démonirée.

Considérations relatives à l'administration de la justice — Intervention d'un
tiers et base de compétence consensuelle — Utilité d'exiger que l'intérêt d'ordre
juridique soit spécifié avec précision.

1. Je suis entièrement d'accord avec la constatation de la Cour selon
laquelle les Philippines n'ont pas rempli leur obligation de convaincre la
Cour que des intérêts d’ordre juridique spécifiés pourraient être en cause
dans les circonstances de la présente espèce (paragraphe 93 de l'arrêt) et
qu'en conséquence la requête à fin d'intervention des Philippines ne peut
être admise.

2. À mon avis, les Philippines ont établi de façon convaincante que
leur intérêt est, à première vue, en cause dans le différend entre l’Indo-
nésie et la Malaisie au sujet de fa souveraineté sur Pulau Ligitan et Pulau
Sipadan, deux îles situées au large du Nord-Bornéo (ou de l'Etat de
Sabah, selon l'appellation actuelle), sur lequel les Philippines reven-
diquent (en partie) le titre. Leur intérêt d'ordre juridique réside, selon elles,
dans «les traités, les accords et autres éléments de preuve fournis par les
Parties et pris en compte par la Cour qui ont une incidence directe sur la
question du statut juridique du Bornéo septentrional».

3. Les Philippines avancent que leur intérêt serait affecté par toute
décision de la Cour interprétant ces traités et accords comme conférant à
la Malaisie le titre sur le territoire du Nord-Bornéo ou confirmant un tel
titre. La Cour conclut cependant avec raison, du texte des différents ins-
truments ainsi que des interventions de l'Indonésie et de la Malaisie lors
des audiences tenues dans la présente phase de la procédure, que rien
n'indique que l'intérêt d'ordre juridique des Philippines pourrait être
affecté par une décision de la Cour en l'instance principale, puisque
aucun de ces instruments ne constitue une source de titre sur le territoire
du Nord-Bornéo. Ce n'est d’ailleurs pas ce que soutiennent les Philip-
pines, exception faite de la concession Sulu-Overbeck de 1878, qui ne cou-
vrait cependant pas les deux îles en litige devant la Cour et n’est de toute
manière invoquée ni par l'Indonésie ni par la Malaisie à l'appui de leurs
prétentions sur Pulau Ligitan et Pulau Sipadan (paragraphe 66 de l’arrêt).

4. Toutefois, un autre élément mérite selon moi une attention plus
soutenue que celle que lui a accordée la Cour. Au paragraphe 60 de
l'arrêt, celle-ci précise ce qui suit:

55
PULAU LIGITAN ET PULAU SIPADAN (DECL. KOOIJMANS) 627

«les Philippines ne sauraient introduire une nouvelle affaire ni déve-
lopper une argumentation complète à ce sujet; mais elles doivent
exposer avec suffisamment de précision leurs propres prétentions de
souveraineté au Nord-Bornéo ainsi qu'indiquer les instruments juri-
diques supposés fonder ces prétentions» (les italiques sont de moi).

Cette exigence est conforme à l’objet de l'intervention recherchée par les
Philippines, à savoir préserver et sauvegarder leurs droits d’ordre histo-
rique et juridique sur le territoire du Nord-Bornéo et informer la Cour de
la nature et de la portée de ces droits. La Cour n’a toutefois pas déve-
loppé le point de vue cité plus haut, ni déterminé si les Philippines avaient
exposé avec suffisamment de précision leurs propres prétentions.

5. L’Indonésie et la Malaisie, d’une part, et les Philippines, d’autre
part, ne contestent pas l’existence, entre la Malaisie et les Philippines,
d’un différend relatif à la souveraineté sur le Nord-Bornéo (même si ce
différend est demeuré latent ces vingt dernières années). Dans l'accord de
Manille de 1963, les trois pays avaient pris acte de la revendication des
Philippines et décidé de ne ménager aucun effort pour donner à la ques-
tion une solution prompte et équitable par des moyens pacifiques.

6. Le fait que l’existence de leur revendication ait été reconnue ne
libère toutefois pas les Philippines de obligation de l’exposer avec suffi-
samment de précision, de même que les instruments juridiques supposés
la fonder, et je suis loin d’être convaincu que les Philippines se soient
acquittées de cette obligation.

7. Les Philippines ont expliqué à de nombreuses reprises que le titre
sur le Nord-Bornéo découlant de la concession Sulu-Overbeck de 1878
était demeuré aux mains du sultan de Sulu sans interruption jusqu’au
25 novembre 1957, date à laquelle le sultan mit fin à la concession, puis
jusqu’en 1962, année où le titre fut transféré aux Philippines par les héri-
tiers du sultan. Le conseil des Philippines a pris soin de préciser que le
titre des Philippines ne remontait qu’à 1962 et qu'il ne provenait pas de
leurs prédécesseurs en titre, l'Espagne et les Etats-Unis d'Amérique.

8. Bien qu'elles y aient été invitées expressément par le conseil de la
Malaisie, les Philippines n’ont cependant pas fourni de précisions suffi-
santes sur un certain nombre de questions très pertinentes, parmi les-
quelles celle de savoir comment le Sultanat de Sulu avait survécu à diffé-
rents événements intervenus à la fin du XIX® siècle et durant la première moi-
tié du XX° siècle en tant qu’entité à même de détenir des droits souverains.
Ou encore, quelle était la nature juridique de l'instrument par lequel la
souveraineté avait été transférée aux Philippines? Comment celles-ci
auraient-elles pu exprimer un intérêt d'ordre juridique, ou même mani-
fester une prétention, à l'égard du Nord-Bornéo avant 1962. année ou
elles sont supposées avoir acquis le titre en question?

9. L'on pourra certes objecter qu'il s’agit la de points qui n’ont pas
lieu d'être abordés lors de l’examen de la recevabilité d’une requête, mais
relèvent de la phase du fond, après que la requête a été admise. Cela est
peut-être vrai dans la mesure où de telles questions visent à réfuter la

56
PULAU LIGITAN ET PULAU SIPADAN (DECL. KOOIJMANS) 628

requête. Mais, selon moi, tel n’est pas le cas de celles qui viennent d’être
évoquées, même si elles ont été posées par la Malaisie, avec laquelle les
Philippines ont un différend concernant le Nord-Bornéo. Ces questions
sont destinées à fournir à la Cour des précisions suffisantes sur la préten-
tion des Philippines, précisions nécessaires «afin d’étayer l’affirmation
selon laquelle elles auraient un intérêt d'ordre juridique susceptible d’être
mis en cause par le raisonnement de la Cour», pour citer encore le para-
graphe 60 de larrét; il est donc approprié qu'il y soit répondu pendant la
phase d'examen de la recevabilité de la requête, puisqu'elles ne se rap-
portent pas au bien-fondé de la prétention, mais à sa plausibilité.

10. Ainsi, le fait que les Philippines n'aient pas exposé avec suffisamment
de clarté leur propre prétention ni les instruments juridiques supposés la
fonder est un argument qui vient s’ajouter à la conclusion de la Cour selon
laquelle les traités et accords fournis par les Parties ou bien sont étrangers à
l'argumentation développée par les Parties dans l'instance principale, ou
bien sont sans rapport avec la question de savoir si le Sultanat de Sulu avait
conservé la souveraineté sur le Nord-Bornéo; pris conjointement, ces deux
éléments ménent à la conclusion que les Philippines n’ont pas été en mesure
de démontrer que leur intérêt d'ordre juridique était en cause.

11. Selon moi, il aurait été préférable que la Cour indique explicite-
ment que les Philippines, bien qu'elles eussent exprimé leur intention de
l'informer de la nature et de la portée des droits qui pourraient être en
cause, n’avaient pas exposé leur propre prétention avec suffisamment de
précision. Cette question ne présente pas seulement un intérêt théorique,
mais a aussi des incidences pratiques.

12. D’aucuns expriment parfois la crainte que, en admettant de façon
libérale les requêtes à fin d'intervention, la Cour n’encourage les Etats à
recourir plus souvent à cette procédure, ce qui pourrait créer une situa-
tion incompatible avec le système de juridiction consensuelle; de plus, le
risque d'interventions potentielles pourrait rendre les Etats parties à un
différend moins enclins à conclure un compromis en vue de soumettre
leur différend à la Cour.

13. Ce raisonnement n'est certes pas sans fondement; il ne semble
cependant pas tenir compte du fait que le pouvoir discrétionnaire conféré
à la Cour par le paragraphe 2 de l’article 62 du Statut n’est pas un

«pouvoir discrétionnaire lui permettant d'accepter ou de rejeter une
requête à fin d'intervention pour de simples raisons d'opportunité.
Au contraire … [la fonction de la Cour] est de déterminer si la
requête est admissible ou non par application des dispositions perti-
nentes du Statut.» (Plateau continental (Tunisie| Jamahiriya arabe
libyenne}, requête à fin d'intervention, arrêt, C.1d. Recueil 1981,
p. 12, par. 17.)

Les considérations d'opportunité ne peuvent donc à elles seules dissiper

les craintes évoquées plus haut.

14. Le critère primordial énoncé au paragraphe 1 de l’article 62 du
Statut est l'intérêt d'ordre juridique. A cet égard, ce dernier est en lui-

57
PULAU LIGITAN ET PULAU SIPADAN (DECL. KOOIJMANS) 629

méme aussi important que les risques auxquels il pourrait étre exposé par
la décision de la Cour si l'intervention n’était pas admise, ce qui ressort
d’ailleurs clairement de la jurisprudence de la Cour. Qu'il me soit permis
de le dire respectueusement: j'ai l'impression que, dans la présente espèce,
la Cour a accordé trop d'attention au second aspect.

15. Souvent, l'intérêt d'ordre juridique allégué dans une requête à fin
d'intervention ne prendra pas la forme d'une prétention distincte du
demandeur, que cette prétention corresponde ou non à un intérêt lié à
l'objet de l'instance principale. Les parties en litige verront cependant
avec une extrême circonspection les intervenants potentiels qui avance-
ront comme intérêt d'ordre juridique une prétention à l'encontre de l’une
ou l’autre d’entre elles. Dans de tels cas, la Cour devrait, pour des raisons
de bonne administration de la justice, accorder d'emblée une attention
particulière à la plausibilité de la prétention et, partant, au caractère bien
spécifié de l'intérêt d'ordre juridique. Sur ce point, il est tout à fait per-
tinent que la Cour ait expressément indiqué qu'un Etat qui se prévaut
d'un intérêt d'ordre juridique ne portant pas sur l’objet même de l'affaire
doit nécessairement établir avec une clarté toute particulière l'existence de
l'intérêt dont il se réclame (paragraphe 59 de l'arrêt).

16. En l'espèce, les Philippines n'ont pas, à mon avis, réussi à démon-
trer la plausibilité de leur prétention, du fait qu’elles ont négligé de ré-
pondre aux questions fort pertinentes qui avaient été posées au cours de
la procédure orale. Je regrette que la Cour ne l'ait pas dit formellement. Un
Etat qui souhaite intervenir doit savoir que, pour y être autorisé, il doit
établir à la pleine satisfaction de la Cour l'intérêt d’ordre juridique qui
pourrait être en cause.

(Signé) P. H. KOouMANS.

58
